Case 1:20-cv-21223-BB Document 22 Entered on FLSD Docket 07/14/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 20-CV-21223-BLOOM/Louis

  WISLINE DORLEANT,

  Plaintiff,

  vs.

  ADVANTAGE ACADEMY OF MIAMI, INC.
  DBA, PALM GLADES PREPARATORY ACADEMY

  Defendant.
  _________________________________________/

                PLAINTIFF’S RESPONSE IN OPPOSITION TO
  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S AMEMDED COMPLAINT AND
         MOTION TO STRIKE IRRELEVANT FACTUAL ALLEGATIONS

          Plaintiff, WISLINE DORLEANT (“Plaintiff”), by and through the undersigned counsel,

  hereby opposes Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint and Motion to

  Strike Irrelevant Factual Allegations (ECF No. 21) and alleges as follows:

                             RELEVANT PROCEDURAL BACKGROUND

  1.    On or about June 9, 2020, Plaintiff moved to amend her complaint (ECF No. 15).

  2.    In its Response in Opposition to Plaintiff’s Motion to Amend her Complaint, Defendant

        alleged that Plaintiff’s Retaliation claim was futile and that the same was barred due to her

        alleged failure to exhaust administrative remedies. (ECF No. 17).

  3.    After Plaintiff filed her Reply, the Court granted Plaintiff’s Motion to Amend. (ECF No. 15).

  4.    At bar, Defendant moves to dismiss Plaintiff’s retaliation claim (Count V of Plaintiff’s

        Amended Complaint) bringing forth the same argument it brought in its Opposition to the

        Amendment and generally alleging Plaintiff has failed to state a claim for retaliation. (ECF

        No. 21).



                                                   1
Case 1:20-cv-21223-BB Document 22 Entered on FLSD Docket 07/14/2020 Page 2 of 12



  5.        Defendant also seeks to strike allegations of the Amended Complaint pursuant to Rule 12(f).

  6.         Defendant’s contentions, nevertheless, ultimately fail to demonstrate that dismissal is

  appropriate here. Defendant’s request to strike allegations of the Amended Complaint also fails

  under the import of well-settled legal precedent. To that end, and for the reasons set forth fully

  below, Defendant’s Motion must be denied.

                                       MEMORANDUM OF LAW

       I.    Relevant Legal Standard

         Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement of

  the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). On a motion to

  dismiss, the court accepts as true all the allegations in the complaint and construes them in the light

  most favorable to the plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250, 1262 (11th Cir.

  2004). Further, this Court favors the plaintiff with all reasonable inferences from the allegations

  in the complaint. Stephens v. Dep’t of Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir.

  1990) (“On a motion to dismiss, the facts stated in [the] complaint and all reasonable inferences

  therefrom are taken as true.”). Dismissal is appropriate only where plaintiff has failed to provide

  some basis for the allegations that support the elements of his claims. See Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007) (requiring “only enough facts to state a claim to relief that is

  plausible on its face”).

   II.       Plaintiff’s Retaliation Claim is not Procedurally Barred

         Defendant contends that Plaintiff’s retaliation claim is procedurally barred because Plaintiff

  allegedly failed to exhaust her administrative remedies. However, Plaintiff disagrees. Defendant

  attempts to evade liability on a technicality by misstating the standards, the facts, and the caselaw.




                                                      2
Case 1:20-cv-21223-BB Document 22 Entered on FLSD Docket 07/14/2020 Page 3 of 12



         “[A] plaintiff’s judicial complaint is limited by the scope of the EEOC investigation which

  can reasonably be expected to grow out of the charge of discrimination.” Gregory v. Ga. Dep't of

  Human Res., 355 F.3d 1277, 1280 (11th Cir. 2004) (citations omitted). “Courts are nonetheless

  ‘extremely reluctant to allow procedural technicalities to bar claims brought under [FCRA].’” Id.

  (quoting Sanchez v Standard Brands, Inc., 431 F.2d 455, 460-61 (5th Cir. 1970)); see also Sanchez,

  431 F.3d at 461 (“Consequently, courts confronted with procedural ambiguities in the statutory

  framework have, with virtual unanimity, resolved them in favor of the complaining party.”). As

  such, it is well settled that “the scope of an EEOC complaint should not be strictly interpreted.”

  Gregory, 355 F.3d at 1280 (internal quotation marks and citation omitted); see also EEOC v.

  Riverview Animal Clinic, P.C., 761 F. Supp. 2d 1296, 1303 (N.D. Ala. 2010) (“The permissible

  scope of a complaint filed under Title VII is not defined by the scope of the charge filed with the

  EEOC, but by the scope of the EEOC investigation, as long as that investigation reasonably grew

  out of the discrimination charge.”) (quotations marks and citations omitted). “We must ask, then,

  whether the claims pursued in the judicial proceeding are ‘like or related to, or grew out of, the

  allegations contained in [the employee's] EEOC charge.’” Minix v. Jeld-Wen, Inc., 237 F. Appx.

  578, 588 (quoting Gregory, 355 F.3d at 1280)) (emphasis added).

         In light of this liberal construction, “courts have generously construed the term “relevant”

  and have afforded the [FCRA] access to virtually any material that might cast light on the

  allegations against the employer.” E.E.O.C. v. Shell Oil Co., 466 U.S. 54, 69, 104 S. Ct. 1621,

  1631, 80 L. Ed. 2d 41 (1984)(emphasis added); Cooper v. Cmty. Haven for Adults & Children

  With Disabilities, No. 8:12-CV-1041-T-33EAJ, 2013 WL 24240, at *5 (M.D. Fla. Jan. 2,

  2013)(“new claims [in the complaint] — are allowed if they amplify, clarify, or more clearly focus

  the allegations in the EEOC complaint . . . .”) (citation omitted). “The ‘relevance’ of documents in




                                                   3
Case 1:20-cv-21223-BB Document 22 Entered on FLSD Docket 07/14/2020 Page 4 of 12



  an administrative proceeding is a mixed question of law and fact . . . .” EEOC v. Royal Caribbean

  Cruises, Ltd., 771 F.3d 757, 760 (11th Cir. 2014)(citation omitted). Accordingly, Courts often

  avoid determining whether an investigation reasonably grew out of the Charge until after the

  12(b)(6) stage. It logically follows, that Defendant rests the bulk of its argument on cases where

  the issue was resolved on and/or analyzed in dispositive motions filed long after the pleading stage.

  See Sheridan v. State, Dep’t of Health, 182 So. 3d 787, 793–94 (Fla. 1st DCA, 2016)(summary

  judgment); Lieberman v. Miami-Dade Cty., No. 99-1714-CIV-KING, 2000 WL 1717649, at *4

  (S.D. Fla. Aug. 16, 2000)(summary judgment); Gonzalez v. Fla. Dept. of Highway Safety & Motor

  Vehicles Div. of Fla. Highway Patrol, 237 F. Supp. 2d 1338, 1369 (S.D. Fla. 2002)(summary

  judgment); Giles v. BellSouth Telecommunications, Inc., 542 F. App'x 756, 758-59 (11th Cir.

  2013)(summary judgment); Buzzi v. Gomez, 62 F. Supp. 2d 1344, 1353 (S.D. Fla. 1999)(summary

  judgment); Cabiness v. YKK (USA), Inc., 859 F. Supp. 582, 587 (M.D. Ga. 1994), aff'd, 98 F.3d

  1354 (11th Cir.1996)(summary judgment); Harrington v. Children's Psychiatric Ctr., Inc., No. 03-

  60213-CIVHUCK, 2003 WL 23356396, at *5 (S.D. Fla. Dec. 9, 2003)(summary judgment);

  Houston v. Army Fleet Servs., L.L.C., 509 F. Supp. 2d 1033, 1043 (M.D. Ala. 2007)(summary

  judgment); Steffen v. Meridian Life Ins. Co., 859 F.2d 534, 544–45 & n. 2 (7th Cir.1988)(summary

  judgment); Buade v. Terra Grp., LLC, 259 So. 3d 219, 219-22 (Fla. 3rd DCA, 2018)(summary

  judgment); McCray v. DPC Indus., Inc., 942 F. Supp. 288, 295 (E.D. Tex. 1996)(summary

  judgment). As such, Defendant’s lengthy analysis predicated largely on these cases is simply not

  applicable at this stage.

          The reasons for waiting until after the 12(b)(6) stage are myriad and, of course, depend on

  the facts of each case; however, when the parties submit evidence in support of how the agency

  interpreted a Plaintiff’s charge, such as with documents from the agency’s charge file, courts often




                                                   4
Case 1:20-cv-21223-BB Document 22 Entered on FLSD Docket 07/14/2020 Page 5 of 12



  defer decision on the “like or related to, or grew out of” question (at least) until after discovery.

  See Scott v. Shoe Show, Inc., 38 F. Supp. 3d 1343, 1356 (N.D. Ga. 2014) (holding at summary

  judgment, that “‘the actual investigation triggered by the EEOC charge [is] the primary factor

  determining the permissible scope of a judicial complaint of employment discrimination’”)

  (quoting Smith v. Sentry Ins., 674. F. Supp. 1459, 1467 (N.D. Ga. 1987)) (emphasis added).

         A. Plaintiff’s Retaliation Claim Is Inextricably Intertwined with Her Claims of
            Discrimination.

          Defendant argues that Plaintiff’s failure to specifically mention she engaged in protected

  activity or her failure to specifically use the word “retaliation” in her charge rendered her claim

  unactionable. (ECF No. 21 pgs. 6-7). However, that rigid evaluation goes against the proclaimed

  “liberal” application of the standard. Defendant’s attempt to evade liability on these technicalities

  is precisely what Courts sought to prevent by allowing judicial claims not specifically stated in the

  charge if they “amplify, clarify, and more clearly focus” the allegations in the administrative

  charge of discrimination. See Sanchez, 431 F.2d at 465 (stating that “procedural technicalities are

  not to stand in the way of Title VII complainants”) Gonzalez v. Palms of S. Beach, Inc., No. 14-

  CIV-22232, 2014 WL 3908210, at *2 (S.D. Fla. Aug. 7, 2014)(holding that “the scope is not so

  strictly limited to exclude all claims not explicitly raised in the EEOC complaint; rather, the

  subsequent judicial complaint may encompass any discrimination like or related to the allegations

  found in the EEOC complaint.”).

         Like in Gregory, Plaintiff contends that an investigation of her discrimination claims by

  the Florida Commission on Human Relations would have reasonably uncovered her claim of

  retaliation. In that case, a black female doctor filed a charge against her employer alleging that she

  had been terminated for “no legitimate reason.” Id. at 1279. The doctor gave examples of the ways

  in which white male doctors had been treated differently. Id. The doctor stated in the charge that



                                                    5
Case 1:20-cv-21223-BB Document 22 Entered on FLSD Docket 07/14/2020 Page 6 of 12



  she believed she had been discriminated against on the bases of her race and sex because she had

  been an exemplary employee. Id. The doctor marked only the boxes for race and

  sex discrimination and did not mark the box for retaliation. Id. After receiving a right to sue, the

  doctor filed a lawsuit alleging that her termination was motivated by her race and was in retaliation

  for complaints about her supervisor's conduct. Id. The district court concluded that she had

  sufficiently exhausted her administrative remedies as to the retaliation claim, and the Eleventh

  Circuit affirmed, concluding that the doctor “stated facts from which a reasonable [agency]

  investigator could have concluded that what she had complained about is retaliation.... An [agency]

  investigation of her race and sex discrimination complaints leading to her termination would have

  reasonably uncovered any evidence of retaliation.” Id. at 1280.

     Similarly, in this case had an investigation been conducted, Plaintiff would have provided facts

  that detailed her complaints of disparate treatment to Defendant prior to her termination, as she

  did with the EEOC’s investigator. This evidence will be submitted as part of Plaintiff’s evidence

  as part of discovery and in response to any future dispositive motion filed by Defendant.

     Accordingly, Defendant’s Motion should be denied, including because it is premature and/or

  not ripe for a final judgment given the procedural posture of the case (i.e. there is additional

  evidence that will be submitted to the Court to demonstrate the “actual investigation” by the agency

  included or should have included these issues not expressly set forth in her charge).

  III.   Plaintiff has Sufficiently Stated a Claim for Retaliation under the FCRA

          It is well settled that a plaintiff need not allege facts sufficient to make out a prima facie

  case in order to survive a motion to dismiss. Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d

  955, 974 (11th Cir. 2008). Indeed, Defendant conveniently disregards that the facts alleged need

  only be sufficient to support a reasonable inference that the employer engaged in discrimination



                                                    6
Case 1:20-cv-21223-BB Document 22 Entered on FLSD Docket 07/14/2020 Page 7 of 12



  against the plaintiff. See Henderson v. JP Morgan Chase Bank, 436 F. App'x 935, 937 (11th Cir.

  2011

     A. Plaintiff Has Sufficiently Stated a Claim for Retaliation (Count V)

         Courts assess FCRA retaliation claims under the same framework as retaliation claims

  arising under Title VII. Harper v. Blockbuster Entm't Corp., 139 F.3d 1385, 1389 (11th

  Cir.1998) (“[D]ecisions construing Title VII guide the analysis of claims under the Florida Civil

  Rights Act.”) To establish a claim for FCRA retaliation, a plaintiff must show (1) that she engaged

  in statutorily protected activity; (2) that she suffered an adverse employment action; and (3) that

  there is a causal relationship between the protected activity and the adverse employment

  action. Olmsted v. Taco Bell Corp., 141 F.3d 1457, 1460 (11th Cir. 1998); Harper v. Blockbuster

  Entm't Corp., 139 F.3d 1385, 1388 (11th Cir. 1998).

     Defendant contends that Plaintiff’s retaliation claims fail because Plaintiff does not allege facts

  demonstrating her engagement in protected activity. (ECF No. 21, Pg. 13). Defendant further

  alleges that the allegations in the Amended Complaint are insufficient because they do not identify

  the substance of the purported complaints. However, Plaintiff disagrees.

         Defendant’s allegation that the substance of these complaints is critical and must be spelled

  out misses the mark. Protected expression that may give rise to an FCRA retaliation claim

  includes reporting or complaining about alleged discriminatory practices to superiors. Olmsted v.

  Taco Bell Corp., 141 F.3d 1457, 1460 (11th Cir. 1998); Meeks v. Computer Associates Intern., 15

  F.3d 1013, 1021 (11th Cir.1994). Here, Plaintiff's Amended Complaint notes that she complained

  internally about the alleged discriminatory practices to Ms. Escudero, Ms. Coats, and Dr. Vesga.

  (ECF No. 20, ¶¶ 18-45). Plaintiff also alleged that after each complaint she was subjected to

  disparate treatment such as derogatory comments, alienation, a heavier caseload, lack of assistance




                                                   7
Case 1:20-cv-21223-BB Document 22 Entered on FLSD Docket 07/14/2020 Page 8 of 12



  and ultimately termination. Id. These factual allegations were incorporated in Count V. Id. at ¶

  91. The Amended Complaint therefore sufficiently pleads the first element of an FCRA retaliation

  claim. Construing the complaint and drawing all reasonable inferences in Plaintiff’s favor the

  court must conclude that Plaintiff engaged in protected activity and was subjected to retaliatory

  treatment. Therefore, Defendant’s request that Count V of the Amended Complaint be dismissed

  must be denied.

         Defendant seeks to strike Plaintiff’s request for punitive damages alleging that these cannot

  be established because of a scrivener’s error on paragraphs 80, 90, and 98. (ECF No. 21, Pg. 14).

  Plaintiff apologizes for the oversight including the incorrect names. Nevertheless, Plaintiff

  maintains that the Amended Complaint adequately places Defendant on notice as to what claims

  are raised against it. Plaintiff has alleged facts that, taken as true, would support her claims.

  Therefore, Plaintiff will concede that the names of “Aragon” and “Gonzalez” should be stricken

  but does not agree that this error renders her request for punitive damages invalid. In the alternative

  Plaintiff requests an opportunity to correct an obvious scrivener’s error.


  IV.    Paragraphs 33-41 are Factual Allegations Related to Plaintiff’s Claims

     Defendant moves to strike Paragraphs 33-41 of Plaintiff’s Amended Complaint alleging that

  the factual allegations are irrelevant to her claims. (ECF No. 21). Motions to strike on the grounds

  of insufficiency, immateriality, irrelevancy, and redundancy are not favored, often being

  considered “time wasters,” and will usually be denied unless the allegations have no possible

  relation to the controversy and may cause prejudice to one of the parties. Carlson Corp. / Southeast

  v. School Board of Seminole County, Florida, 778 F.Supp. 518, 519 (M.D. Fla. 1991) (emphasis

  added); “A motion to strike will usually be denied unless the allegations have no possible relation

  to the controversy and may cause prejudice to one of the parties.” BB In Technology Co., Ltd. v.


                                                    8
Case 1:20-cv-21223-BB Document 22 Entered on FLSD Docket 07/14/2020 Page 9 of 12



  JAF, LLC, 242 F.R.D. 632, 641 (S.D.Fla.2007) (quotations omitted); In re Southeast Banking

  Corp. Sec. & Loan Loss Reserves Litig., 147 F.Supp.2d 1348, 1355 (S.D.Fla.2001).


         Plaintiff’s factual allegations in paragraphs 33-41 are not irrelevant. These Paragraphs

  contain additional allegations of Defendant's inappropriate treatment of Plaintiff, and allegations

  of discriminatory practices, both of which are directly related to Plaintiff’s claims of

  discrimination. Therefore, the Court should decline to strike these paragraphs from the Complaint.

  Therefore, Defendant’s request that Paragraphs 33-41 of the Amended Complaint be stricken must

  be denied.


   V.    Dismissal with Prejudice is not Appropriate

         In the event the Court were inclined to find that Plaintiff’s allegations are not sufficient to

  state a claim for Count V, Plaintiff requests that this Court grants her leave to file a Second

  Amended Complaint.

         Plaintiff’s request for leave to amend should be governed by Rule 15(a). Under Rule 15(a),

  leave to amend a pleading “should be liberally granted when necessary in the interest of justice.”

  Burger King Corp. v. Weaver, 169 F. 3rd 1310, 1319 (11th Cir. 1999). “Unless there is a substantial

  reason to deny leave to amend, the discretion of the district court is not broad enough to permit

  denial.” Id. “In the absence of any apparent or declared reason—such as undue delay, bad faith or

  dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

  previously allowed, undue prejudice to the opposing party to virtue of allowance of the

  amendment, futility of amendment, etc.—the leave sought, as the rules require, “be freely given.”

  Id.




                                                   9
Case 1:20-cv-21223-BB Document 22 Entered on FLSD Docket 07/14/2020 Page 10 of 12




  VI.    Conclusion

     WHEREFORE, and based upon the reasons stated above, Plaintiff respectfully requests that

  this Honorable Court deny Defendant's Motion to Dismiss, or in the alternative, grant leave for

  Plaintiff to file a Second Amended Complaint.



  Dated: July 14, 2020                                 Respectfully submitted,



                                                       PEREGONZA LAW GROUP, PLLC
                                                       1414 NW 107th Ave,
                                                       Suite 302
                                                       Doral, FL 33172
                                                       Tel. (786) 650-0202
                                                       Fax. (786) 650-0200

                                                       By: /s/Nathaly Saavedra
                                                       Nathaly Saavedra, Esq.
                                                       Fla. Bar No. 118315
                                                       Email: nathaly@peregonza.com




                                                  10
Case 1:20-cv-21223-BB Document 22 Entered on FLSD Docket 07/14/2020 Page 11 of 12




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 14, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record identified on the attached Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.




                                                 /S/Nathaly Saavedra________
                                                 Nathaly Saavedra, Esq.
                                                 Florida Bar No.: 118315




                                                   11
Case 1:20-cv-21223-BB Document 22 Entered on FLSD Docket 07/14/2020 Page 12 of 12



                                      SERVICE LIST

  Nathaly Saavedra, Esq.
  Fla. Bar No. 118315
  PEREGONZA LAW GROUP, PLLC
  1414 NW 107th Ave, Suite 302
  Doral, FL 33172
  Tel. (786) 650-0202
  Fax. (786) 650-0200
  Email: office@peregonza.com
  Email: nathaly@peregonza.com

  Counsel for Plaintiff


  HOLLY GRIFFIN GOODMAN
  Florida Bar No. 93213
  GUNSTER YOAKLEY & STEWART, P.A.
  777 South Flagler Drive
  Suite 500 East
  West Palm Beach, FL 33401-6194
  Phone: 561-655-1980
  Facsimile: 561-655-5677
  Primary: hgoodman@gunster.com
  Secondary: cstgeorge@gunster.com
  Secondary: eservice@gunster.com
  Attorney for Defendant

  RILEY F. KENNEDY
  Florida Bar No. 124149
  GUNSTER YOAKLEY & STEWART, P.A.
  777 South Flagler Drive
  Suite 500 East
  West Palm Beach, FL 33401-6194
  Phone: 561-655-1980
  Facsimile: 561-655-5677
  Attorneys for Defendant
  Email: rkennedy@gunster.com
  Secondary: mjadotte@gunster.com
  Secondary: eservice@gunster.com
  Attorney for Defendant

  Served via transmission of Notices of
  Electronic Filing generated by CM/ECF




                                           12
